                                                                                                                                   FILED
                                                                                                                       DALLAS COUNTY
       Case 4:19-cv-04834 Document 1-5 Filed on 12/12/19 in TXSD Page 1 of 5                                          11/20/2019 2:13   PM
                                                                                                                          FELICIA PITRE
                                                                                                                       DISTRICT CLERK


                                       DC-1 9-1 8635                                                               Angie Avina
                          CAUSE NO.


DALLAS COUNTY HOSPITAL DISTRICT
D/B/A PARKLAND HEALTH &                                                                        IN THE DISTRICT   COURT
HOSPITAL SYSTEM; PALO PINTO
COUNTY HOSPITAL DISTRICT A/K/A
PALO PINTO GENERAL HOSPITAL;
GUADALUPE VALLEY HOSPITAL
A/K/A GUADALUPE REGIONAL
MEDICAL CENTER; VHS SAN
ANTONIO PARTNERS, LLC D/B/A                                                                  OF DALLAS COUNTY, TEXAS
BAPTIST MEDICAL CENTER, MISSION
TRAIL BAPTIST HOSPITAL, NORTH
CENTRAL BAPTIST HOSPITAL,
NORTHEAST BAPTIST HOSPITAL, and
ST.    LUKE’S BAPTIST HOSPITAL;
NACOGDOCHES MEDICAL CENTER;
RESOLUTE HOSPITAL COMPANY, LLC
D/B/A RESOLUTE HEALTH; THE
                                                                                                _
                                                                                            l-162ND
                                                                                                      JUDICIAL DISTRICT

HOSPITALS OF PROVIDENCE EAST
CAMPUS; THE HOSPITALS OF
PROVIDENCE MEMORIAL CAMPUS;
THE HOSPITALS OF PROVIDENCE
SIERM CAMPUS; THE HOSPITALS OF
PROVIDENCE TRANSMOUNTAIN                    wwwmwwwmwwwmwwwmmwwmww@mmwwmwwwmmwwmwwwmmwwmm




CAMPUS; VHS BROWNSVILLE
HOSPITAL COMPANY, LLC D/B/A
VALLEY BAPTIST MEDICAL CENTER           -

BROWNSVILLE; VHS HARLINGEN
HOSPITAL COMPANY, LLC D/B/A
VALLEY BAPTIST MEDICAL CENTER;
ARMC, L.P. D/B/A ABILENE
REGIONAL MEDICAL CENTER;
COLLEGE STATION HOSPITAL, LP;
GRANBURY HOSPITAL CORPORATION
D/B/A LAKE GRANBURY MEDICAL
CENTER; NAVARRO HOSPITAL, LP.
D/ B /A NAVARRO REGIONAL
HOSPITAL;     BROWNWOOD HOSPITAL,
L.P.D/B/A BROWNWOOD REGIONAL
MEDICAL CENTER; VICTORIA OF
TEXAS, LP. D/B/A DETAR HOSPITAL
NAVARRO and DETAR HOSPITAL
NORTH; LAREDO TEXAS HOSPITAL
COMPANY, LP. D/B/A LAREDO
MEDICAL CENTER; SAN ANGELO
HOSPITAL, L.P. D/B/A SAN ANGELO



                                                                                                                          E
   Case 4:19-cv-04834 Document 1-5 Filed on 12/12/19 in TXSD Page 2 of 5



COMMUNITY MEDICAL CENTER;
CEDAR PARK HEALTH SYSTEM, LP.
D/B/A CEDAR PARK REGIONAL
MEDICAL CENTER; NHCI OF
HILLSBORO, INC. D/B/A HILL
REGIONAL HOSPITAL; LONGVIEW
MEDICAL CENTER, L.P. D/B/A
LONGVIEW REGIONAL MEDICAL
CENTER; ﬂl PINEY WOODS
HEALTHCARE SYSTEM, LP. D /B /A
WOODLAND HEIGHTS MEDICAL
CENTER.

             Haimm,

       VS.


AMNEAL PHARMACEUTICALS, LLc;
AMNEAL PHARMACEUTICALS, INC;
TEVA PHARMACEUTICALS USA, INC;
CEPHALON, INC.; JOHNSON &
JOHNSON; JANSSEN
PHARMACEUTICALS, INC; ORTHO-
MCNEIL—JANSSEN
PHARMACEUTICALS, INC. n/k/a            wwwmwwwmmwwmwwwmmwwmww@mmwwmwwwmmwwmmwwmwwwmwwwm




JANSSEN PHARMACEUTICALS, INC;
JANSSEN PHARMACEUTICA, INC.
n/k/a JANSSEN PHARMACEUTICALS,
INC.; ABBOTT LABORATORIES;
ABBOTT LABORATORIES, INC.;
ASSERTIO THERAPEUTICS, INC. f/k/a
DEPOMED, INC; NORAMCO, INC;
ENDO HEALTH SOLUTIONS, INC.;
ENDO PHARMACEUTICALS, INC.;
MALLINCKRODT, LLC;
MALLINCKRODT PLC; SPECGX LLC;
ALLERGAN PLC; WATSON
LABORATORIES, INC.; ACTAVIS LLC
f/k/a ACTAVIs INC.; ACTAVIS PHARMA,
INC. f/k/a WATSON PHARMA. INC;
ANDA, INC; H.D. SMITH, LLC f/k/a
H.D.   SMITH WHOLESALE DRUG c0.;
HENRY SCHEIN, INC.;
AMERISOURCEBERGEN
CORPOMTION;
AMERISOURCEBERGEN DRUG
CORPORATION; CARDINAL HEALTH,
INC; MCKESSON CORPORATION; CVS
      Case 4:19-cv-04834 Document 1-5 Filed on 12/12/19 in TXSD Page 3 of 5



 HEALTH CORPORATION; CVS
 PHARMACY, INC.; WALGREEN CO.;
 WALGREENS BOOTS ALLIANCE, INC.;
 WALMART INC.; RICHARD ANDREWS;
 THEODORE OKECHUKU; NICOLAS
 PADRON; CARLOS LUIS VENEGAS; and                               @wwwwwwwww




 JOHN DOES 1 TO 100.
                      Defendants.




                                     PLAINTIFFS’ NOTICE                       OF RELATED CASES


           Pursuant to Dallas County Local Rules 10.6,       1.07(a),               and      1.08, Plaintiffs   hereby provide notice


to this Court that an earlier ﬁled lawsuit, styled: Dallas                      County Hospital         District      D/B/A     Parkland


Health     &   Hospital System, et     a1, V.   Purdue Pharma        L.P., et          a1,   in the 162ml Judicial District Court,


Dallas County, Texas; Cause          No. DC—19-13794, was ﬁled on September                            3,   2019,   is   so related to the


instant,   second ﬁled lawsuit that a transfer of the     later              ﬁled lawsuit to the 162m Judicial District Court


would    facilitate   orderly and efﬁcient disposition of the litigation. Plaintiffs further give notice that a


copy of this pleading Will be simultaneously provided to the 162“ Judicial                              District Court.




Dated:     November     20,   2019                                           Respectfully Submitted,


                                                                             /s/ Warren T. Burns
                                                                             Warren T. Burns (SBN 24053119)
                                                                             Darren Nicholson (SBN 24032789)
                                                                             Will   Thompson (SBN 24094981)
                                                                             BURNS CHAREST LLP
                                                                             900 Jackson        Street, Suite   500
                                                                             Dallas,   Texas 75202
                                                                             Main: 469—904—4550
                                                                             Fax: 469—444—5002
                                                                             Wburns§Qburnscharestcom
                                                                             dnicholson@burnscharest.corn
                                                                             Wthompson@burnscharest.com
Case 4:19-cv-04834 Document 1-5 Filed on 12/12/19 in TXSD Page 4 of 5




                                     Rick Yelton      III   (SBN 24113469)
                                     Lydia A. Wright*
                                     BURNS CHAREST LLP
                                     365 Canal      Street, Suite   1170
                                     New Orleans, LA 70130
                                     Main: 504-799-2845
                                     Fax: 504—881—1765
                                     Ryeltong@burnscharest.corn
                                     Lwri ht        burnscharest.com


                                     Zonajones (SBN 10887600)
                                     HARRISON DAVIS STEAKLEY
                                     MORRISON JONES, P.C.
                                     850 Park Street
                                     Beaumont, TX 77701
                                     PH: (409) 753—0000
                                     FAX:    (409) 833—0075
                                     Zona        TheTrialLa      ers.com


                                     Don Barrett*
                                     BARRETT LAW GROUP, P.A.
                                     404 Court Square North
                                     Lexington, MS 39095—0927
                                     Ofﬁce: 662—834—9168
                                     donbarrett a             ail.c0rn



                                     Jonathan W. Cuneo
                                     Monica       Miller
                                     Mark H. Dubcster
                                     David       L. Black
                                     Jennifer E. Kelly
                                     Evelyn Li
                                     CUNEO GILBERT & LADUCA, LLP
                                     4725 Wisconsin Avenue,          NW,   Suite   200
                                     Washington, DC 20016
                                     Telephone: (202)789—3960
                                     jonc@cuneolaw.com
                                     monica@cuncolaw.corn
                                     mark@cuneolaw.corn
                                     dblack@cuneolaw.c0rn
                                     jkelly@cuneolaw.com
                                     evelyn@cuneolaw.corn


                                     Steve Martino
                                     Ruth Lichtenfeld
                                     TAYLOR MARTINO, P.C.
                                     455   St.   Louis Street
Case 4:19-cv-04834 Document 1-5 Filed on 12/12/19 in TXSD Page 5 of 5



                                     Mobile,   AL 36602
                                     Telephone: (251) 433—3131
                                     stevemartino@taylormartino.com
                                     ruth@ta¥lormartino.com



                                     Aﬂomeysfor P/aiﬂfgﬂr
                                     *Pro Hat Vice t0 be ﬁled
